Citation Nr: 0704804	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-177 33A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from January 1983 to January 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

The veteran's migraines are not manifested by prostrating 
attacks.  


CONCLUSION OF LAW

The criteria for a compensable rating for migraines have not 
been met.  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
4.124a, Diagnostic Code 8100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2001, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because an 
increased rating has been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to her claim for benefits, such as 
obtaining medical records, and providing a VA examination.  
Consequently, the duty to notify and assist is met.  

Diagnostic Code (DC) 8100 provides the rating formula for 
migraines.  A 10 percent rating is warranted for evidence of 
migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  

A January 2002 VA ambulatory care note reports the veteran's 
history of an increase in the occurrence of her migraine 
headaches.  The veteran denied any changes in the character, 
duration, or intensity of the migraines, and she denied any 
other associated neurological symptoms.  The veteran was 
assessed with migraine headaches, acute flare-up.  A 
subsequent January 2002 neurology clinic note reports the 
veteran's history of two migraines since December 2001.  The 
veteran reported her pain was 4-6/10.  The examiner found 
that the veteran had generally been well-controlled with her 
medication.  Subsequent VA treatment records dating in 2002 
indicate the veteran provided histories of approximately 2-3 
headaches a month in 2002.  See, e.g., May 2002; and October 
2002 VA medical records. 

In May 2003, the veteran submitted her personal calendar, 
which reports 2 migraines/headaches in February and April 
2003 and 1 migraine in March and May 2003.  

A VA examination was conducted in June 2005.  The examination 
report notes the veteran's history of migraines, with a sharp 
throbbing pain and a visual aura before the headaches that 
can last up to a minute.  The veteran reported that the 
migraines are worse with exertion and can last up to 5 hours.  
The veteran reported having 2 to 3 migraines a month.  The 
examiner found that it "was as likely has not that the 
[veteran] does have recurrent migraines, but they only occur 
2 to 3 times per month with improvement with medication."  A 
subsequent June 2005 VA neurology follow-up clinic note 
reported the veteran's history of headaches 2 to 3 per month, 
with increased photophobia.  In October 2005, an addendum to 
the June 2005 VA examination record was reported, noting the 
examiner's finding that the veteran's migraines are not 
prostrating attacks.  

The evidence of record does not report that the veteran is 
prostrated by her migraines, and the records dating in 2002 
which report the veteran's history of having a migraine at 
that moment, indicate that the migraines did not leave the 
veteran bedridden.  Based on this evidence and the October 
2005 addendum, the veteran's claim must be denied.  Although 
the veteran has migraines 2 to 3 times a month, none of the 
migraines have been shown to be prostrating; consequently, a 
compensable rating is not warranted.


ORDER

A compensable rating for migraines is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


